Citation Nr: 0203672	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  97-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the St. 
Louis, Missouri, Regional Office (RO) that denied service 
connection for hypertension.  Jurisdiction over the veteran's 
claims file was subsequently transferred to the RO in St. 
Petersburg, Florida. 

The issues of service connection for shortness of breath, and 
for chronic joint pain, and evaluations of service-connected 
status post arthroscopic surgery of the left knee, arthritis 
of the right knee due to trauma, gastroesophageal reflux 
disease, degenerative changes of the lumbar spine, sleep 
apnea, and hemorrhoids will be the subject of later 
decisions.  


FINDINGS OF FACT

1.  While on active duty, the veteran was diagnosed as having 
labile hypertension.  

2.  The veteran manifested hypertension to at least a 
compensable degree within one year after separation from 
service.


CONCLUSION OF LAW

Hypertension was incurred in service or may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has hypertension as a result of 
his service.  After a review of the evidence and the 
applicable law, the Board concludes that service connection 
for hypertension is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records include notations of 
hypertension, and he was diagnosed with labile hypertension 
during service.  VA outpatient treatment reports dated within 
one year of separation from service show that he was taking 
HCTZ, and include assessments of hypertension.  In addition, 
the veteran's blood pressure readings, taken within a year of 
separation from service, meet the criteria for a compensable 
evaluation under the relevant diagnostic code.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2001).  The most recent VA 
examination report, dated in August 2000, notes that the 
veteran had a diagnosis of hypertension for approximately 10 
years and that the diagnosis had occurred during military 
service.  See also VA outpatient treatment reports, dated in 
2001 (showing treatment for hypertension).  Based on the 
foregoing, the Board finds that the evidence warrants the 
conclusion that service connection for hypertension is 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

As a final matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  In 
this case, although the RO did not have the benefit of the 
explicit provisions of the VCAA or the implementing 
regulations at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  Further, the 
veteran is not prejudiced by the Board consideration as his 
claim for service connection for hypertension is granted.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Service connection for hypertension is granted.


 
		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

